Citation Nr: 1439835	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-06 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for an upper respiratory disorder.

2. Whether new and material evidence has been received to reopen the claim of service connection for a vision disorder.

3. Whether new and material evidence has been received to reopen the claim of service connection for a bilateral knee disorder.

4. Whether new and material evidence has been received to reopen the claim of service connection for a low back disorder.

5. Entitlement to service connection for an upper respiratory disorder.

6. Entitlement to service connection for a vision disorder.

7. Entitlement to service connection for a bilateral knee disorder.

8. Entitlement to service connection for a low back disorder.

9. Entitlement to service connection for diabetes mellitus claimed as due to herbicide exposure.

10. Entitlement to service connection for a claimed neurological disorder.

11. Entitlement to service connection for a disability manifested by abnormal weight loss claimed as due to herbicide exposure.

12. Entitlement to service connection for a skin disorder claimed as a result of herbicide exposure.

13. Entitlement to service connection for a disability manifested by hair loss.

14. Entitlement to service connection for a disability manifested by muscle and joint pain.

15. Entitlement to a rating in excess of 10 percent for the service-connected pleurisy with old granulomatosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from January 1989 to January 1993.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the RO. 

The Board is aware that the RO previously denied the claims of service connection for an upper respiratory disorder, a vision disorder, bilateral knee disorder and a low back disorder in a July 1993 rating decision (the RO declined to reopen the claims of service connection for a low back disorder in September 1995 and June 1996). 

Regardless of the actions of the RO, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  

The Veteran's appeal originally included the issue of service connection for an innocently acquired psychiatric disorder. During the pendency of the appeal, the RO, in a December 2010 rating decision, granted service connection for posttraumatic stress disorder (PTSD) with major depressive disorder and assigned a 50 percent rating, effective on September 25, 2008. 

Therefore, his appeal concerning service connection for an acquired psychiatric disorder has been resolved. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability).

Finally, the Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal herein decided.

The reopened claims of service connection for an upper respiratory disorder, a neurological condition, a disability manifested by muscle and joint pain, a bilateral knee disorder and a low back disorder as well as the claim for an increased rating for the service-connected pleurisy with old granulomatosis are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a July 1993 rating decision, the RO denied the Veteran's claim of service connection for an upper respiratory disorder, a vision disorder and a bilateral knee disorder; he was notified of this decision and apprised of his appellate rights, but did not file a timely appeal or submit new and material evidence within one year.  

2. The evidentiary material added to the claims files subsequent to the July 1993 rating decision includes evidence that is neither cumulative in nature or repetitive of previously submitted information and relates to an unestablished fact necessary to substantiate the claims of service connection for an upper respiratory disorder, a vision disorder and a bilateral knee . 

3. In a June 1996 rating decision, the RO declined to reopen the Veteran's claim of service connection for a low back disorder; he was notified of this decision and apprised of his appellate rights, but did not file a timely appeal or submit new and material evidence within one year.  

8. The evidentiary material added to the claims files subsequent to the June 1996 rating decision in neither cumulative in nature nor repetitive of previously submitted information and relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disorder.   

9. The Veteran is not shown to have a vision disorder due to an event or incident of his service.

10. The Veteran is not shown to have diabetes mellitus due an event or incident of his service.

11. The Veteran is not shown to have a disability manifested by an abnormal weight loss due to an event or incident of his service.

12. The Veteran is not shown to have skin disability due to an event or incident of his service.

13. The Veteran is not shown to have a disability manifested by hair loss due to an event or incident of his service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the July 1993 decision to reopen the claim of service connection for an upper respiratory disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been submitted since the July 1993 decision to reopen the claim of service connection for a vision disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has been submitted since the July 1993 decision to reopen the claim of service connection for a bilateral knee disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  New and material evidence has been submitted since the June 1996 decision to reopen the claim of service connection for a low back disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The Veteran does not have a vision disability due to disease or injury that was incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

6.  The Veteran does not have a disability manifested by diabetes mellitus due to disease or injury that was incurred in or aggravated by active service; nor may any be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

7.  The Veteran does not have a disability manifested by abnormal weight loss due to disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

8.  The Veteran does not have a skin disability due to disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

9.  The Veteran does not have a disability manifested by hair loss due to disease or injury that was incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) held that the law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial. 

In this case, in November 2008 and June 2009 letters issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence would be necessary to substantiate his claims for service connection.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, VA treatment records and examination reports. The Veteran has not identified any outstanding records that are pertinent to the claims.

Based on the foregoing, the Board concludes that there has been compliance with the duty to notify and assist provisions.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. 

The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate and has done so.  Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause any injury to the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Laws and Regulations- New and Material

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


Analysis

In this case, the RO previously denied the Veteran's claims of service connection for an upper respiratory disorder, a vision disorder and a bilateral knee disorder in a July 1993 decision.  

In particular, the RO found that the evidence did not show that the Veteran had upper respiratory, vision, or left knee disorders. Regarding the right knee, the RO found that the right knee disorder existed prior to service and was not aggravated by service. 

In a June 1996 decision, the RO declined to reopen the claim for service connection for a low back disorder because there was no indication of a low back injury in service. 

The Veteran was informed of these decisions and apprised of his appellate rights, but did not file a timely appeal or submit new and material evidence within one year.     

In September 2008, the Veteran requested that his claims be reopened.  The evidence received since the July 1993 and June 1996 rating decisions includes various lay statements submitted by the Veteran, his private treatment records, the VA treatment records, a March 2009 report of VA respiratory examination, the September 2009 report of VA examination, the September 2009 report of VA eye examination and the February 2013 report of VA Gulf War general medical examination. 

The September 2009 reports of VA examination offered opinions as to etiology of the claimed vision, bilateral knee and low back disorder based on the examiner's review of the claims file. Hence, this evidence is not cumulative and redundant of the evidence previously considered.  

The Board must also presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes. See Justus v. Principi, 3 Vet. App. 510, 513  (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

Therefore, the Board finds that this new evidence relates to a previously unestablished facts necessary to substantiate each claim.  

Accordingly, the Board finds that new and material evidence has been presented to reopen the previously denied claims of service connection for a upper respiratory disorder, a vision disorder, a bilateral knee disorder and a low back disorder.  


Laws and Regulations- Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110. 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113. 38 C.F.R. §§ 3.307, 3.309.

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology is required. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013). As noted, diabetes mellitus is a chronic disease. 38 U.S.C.A. § 1101. The appellant has diabetes mellitus. 

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).


Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy. A finding that a veteran engaged in combat with the enemy under 38 U.S.C.A. § 1154(b) requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy. See VAOPGCPREC 12-99 (October 18, 1999). 

Here, none of the medals or awards noted on the Veteran's DD Form 214 serve to establish that he had participated in combat. To the extent that the Veteran reports that his unit was placed in combat ready position when his base came under enemy fire, he added that the enemy was driven back and his unit was given the stand-down order. Thus, he cannot be found to have participated in combat with the enemy. 

To the extent that the Veteran claims service connection for disability based on herbicide exposure, the Board notes that Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

The Veteran generally reports developing diabetes mellitus, vision problems, abnormal weight loss, skin rash and hair loss after service his service. 

The service treatment records show that the Veteran received treatment for complaints of a right eye disorder. On examination, the assessment was that pf subjective psychophysical visual disturbance in right eye that was of unclear etiology and was monocular. 

Otherwise, his service treatment records contain no complaints or findings referable to diabetes mellitus, other vision problems, abnormal weight loss, skin rash or hair loss. 

The March 1993 report of VA examination noted that the Veteran had a history of a photopic problem in the right retina that had resolved with no residuals.

A July 1995 private treatment record noted that the Veteran had a mild rash in the antecubital region as well as in the periumbilical region.

A March 2002 private treatment record showed  the Veteran's complaint that he had been losing a little bit of hair. The examination showed he had a little bit of alopecia compared to a prior examination.

At a September 2009 report of VA examination, the Veteran was noted to have been diagnosed with diabetes mellitus in 1998. He could no longer afford the medication for diabetic control as a result of losing his job. He was on a diet and exercised to control his diabetes (although it was reported that he did not follow a diet). He exercised 2 times per week and his weight was stable. He had lost 20 pounds 3 months earlier because he had performed yoga exercises in a 98-degree temperature room for 1 to 1 1/2 hours at a time. No other abnormal weight loss was noted. He since then stabilized and no longer performed hot yoga.

Regarding the skin rashes, they were noted not to be present. He reported having a skin rash on the right antecubital fossa only that was manifested 4-5 months after his return from Desert Storm. It went away and came back 2 years later. 

There was no current skin rash demonstrated during the examination, and he denied any itching or burning. There was no scarring or disfigurement. Flare-ups were described as being very sporadic, and he was noted to use medication for control.

On examination, the relevant diagnosis was that of diabetes mellitus, "diagnose[d] in 1998 after military less likely than not related to Gulf War since Gulf War [did] not cause diabetes;" abnormal weight loss, less likely than not related to Gulf War because he lost 20 pounds doing hot yoga exercises in a 98-degree temperature room; and skin rash, none found on examination with no involvement of exposed areas, scarring or disfigurement, less likely than not related to Gulf War.

A September 2009 VA eye examination reported the Veteran's complaint of some blurred vision. It was documented that the Veteran had been a diabetic for about 12 years. The examination showed moderately severe nonproliferative diabetic retinopathy in both eyes more severe in the right eye. 

The diagnosis was that of diabetes mellitus with moderately severe nonproliferative diabetic retinopathy more severe in the right eye.

A February 2013 VA Gulf War examination noted diagnoses that included diabetes mellitus and retinopathy secondary to diabetes mellitus

In this case, the Veteran is shown to suffer from diabetes mellitus with related vision problems, reported weight loss, a skin rash and hair loss that are not related to an event or incident of active service.  

Service connection for diabetes mellitus, a vision disorder, abnormal weight loss or skin rash may not be granted based on the presumed exposure to herbicides. See 38 C.F.R. §§ 3.307(a) (6) (iii), 3.309(e).

With regard to the diabetes mellitus, there is no complaints or findings of diabetes mellitus in service or for several years thereafter. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

No examiner at the time, or since, has established that there was a finding sufficient to establish diabetes mellitus. In sum, characteristic manifestations sufficient to identify the disease (diabetes mellitus) entity were not noted. Additionally, there is no assertion of his having had diabetes mellitus within one year of separation from service. 

Thus, on this record, service connection for diabetes mellitus must be denied. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

To the extent that the Veteran has diabetes mellitus and diabetic retinopathy (claimed vision problems), neither condition is show to be linked to an event or incident of period of active service. 

Here, in the September 2009 VA examination, the examiner opined that the diabetes mellitus was not related to service. The examiner explained that there was no association between the onset of diabetes mellitus and the Veteran's service during the Gulf War. 

As for the claimed vision problems, the Board is aware of his vision complaints in service. However, the March 1993 report of VA examination reflects, that the Veteran's history of a photopic problem in the right retina noted in service had resolved without residual disability. 

His current severe nonproliferative diabetic retinopathy in both eyes is shown to be secondary to his diabetes mellitus and unrelated to service.

Regarding the Veteran's claim for abnormal weight loss, the Board notes his 20 pound weight loss was due to performing exercises and not due to a disease or injury of his period of service (September 2009 VA examination).

Regarding the claim skin disorder and hair loss, the Board finds that there is no evidence of current disability that can be related to his period of active service. 

While a July 1995 private treatment record noted that the Veteran had a mild rash in the antecubital region as well as in the periumbilical region and a March 2002 private treatment record noted that he had a little bit of alopecia compared to prior examination, these events took place after service.  There is no showing that either condition was manifested during active service

In this case, the Board finds that the Veteran was competent to state that he has diabetes mellitus, vision problems, a skin disorder, abnormal weight loss and hair loss.  

However, his statements alone do not serve to establish that any of these claimed conditions were present in service or were due to disease or injury therein. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board finds the opinions of the VA examiners in the September 2009 reports to be more probative than the lay assertions. The VA examiners are medical professionals who reviewed the claims file, considered the reported history and performed examination. 

The examiners used their expertise in reviewing the facts of this case and determined that the Veteran did not have a skin disorder, hair loss, diabetes mellitus, diabetic retinopathy or weight loss that was related to disease or injury of his period of active service.  

Hence, service connection for these claimed conditions must be denied.  



ORDER

As new and material evidence has been submitted to reopen the claim of service connection for an upper respiratory disorder, the appeal to this extent is allowed and subject to further action as discussed hereinbelow. 

As new and material evidence has been submitted to reopen the claim of service connection for a claimed vision disorder, the appeal to this extent is allowed. 

Service connection for a vision disorder identified as diabetic retinopathy is denied.  

As new and material evidence has been submitted to reopen the claim of service connection for a bilateral knee disorder, the appeal to this extent is allowed and subject to further action as discussed hereinbelow. 

As new and material evidence has been submitted to reopen the claim of service connection for a low back disorder, the appeal to this extent is allowed and subject to further action as discussed hereinbelow. 

Service connection for diabetes mellitus is denied.

Service connection for a skin rash is denied.

Service connection for a disability manifested by abnormal weight loss is denied.

Service connection for a disability manifested by hair loss is denied.


REMAND

Regarding the reopened claim of service connection for an upper respiratory disorder, the Board notes that the service treatment records document complaints of and treatment for complaints of an upper respiratory infection and some sort of "viral illness." 

Subsequent to service, the Veteran received treatment for an upper respiratory infection and sinusitis. Under the circumstances, the Board finds that VA examination should be scheduled in order to determine the nature and likely etiology of the claimed upper respiratory condition.   

To the extent the Veteran asserts that his bilateral knee, low back, neurological, and muscle and joint pain due to service, to include that in southwest Asia, the medical evidence includes records pertaining to treatment for these conditions.   

The March 2009 report of VA respiratory examination showed diagnosis of chronic bronchitis, but an opinion as to etiology of claimed disorder (upper respiratory) was not provided. 

Additionally, the March 2009 report of VA examination noted that "low back, knee and ankle arthralgia [was] as least likely than not related to Gulf War or undiagnosed illness."  As such, the Board finds this opinion inadequate as it lacks supporting rationale. 

Given the limited VA examination, the Board finds that further examinations are warranted to evaluate nature and likely etiology of any upper respiratory, low back and bilateral knee disorders. 

When VA undertakes to provide a VA examination or obtain a VA medical opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Further, the Veteran reports having neurological disorder and muscle and joint pain due to his service in Southwest Asia. To date he has not been afforded VA examination to evaluate the nature and likely etiology of these claimed disorders. Under the circumstances, the Board finds that such examinations would be helpful in resolving these claims on appeal. See McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006).

Regarding the service-connected pleurisy with old granulomatosis, the Veteran essentially contends that the condition has worsened since his last examination performed in March 2009. Under the circumstances, the Board finds that current VA examinations are necessary for the purpose of ascertaining the current severity of this service-connected disability. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Accordingly, these remaining matters are REMANDED for the following action:

1. The AOJ should take appropriate steps to contact the Veteran in order to obtain copies of any outstanding treatment records referable to the claimed upper respiratory disorder, low back condition, bilateral knee disorder, neurological condition and pain of the joints and muscles and associate them with the record.  

The Veteran also should be notified that he may submit medical evidence or treatment records in support of his claims.

2. The AOJ then should have the Veteran scheduled for a VA examination to evaluate the current severity and manifestations of his pleurisy with old granulomatosis. 

The entire claims folder must be made available to the examiner for review. The examiner should provide an accurate and fully descriptive assessment of the Veteran's pleurisy with old granulomatosis disability, to include a complete report of findings of pulmonary function tests. 

Regarding the claimed upper respiratory disorder separate and distinct from his already service-connected pleurisy with old granulomatosis, the examiner should perform all indicated tests and studies and report all clinical findings in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. 

After reviewing the entire record, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) any current upper respiratory disability, separate and distinct from his service-connected pleurisy with old granulomatosis, had its clinical onset during service or otherwise was due to an injury or other event or incident of that service.

The examiner must provide a complete rationale for all the findings and opinions.  

3. The AOJ also should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed low back disorder. The claims file should be made available to the examiner for review prior to examination. 

All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. 

After reviewing the entire record, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) any current low back disability had its clinical onset during service or otherwise was due to an injury or other event or incident of that service.

The examination report must include complete rationale for all opinions and conclusions reached.

4. The AOJ should have the Veteran scheduled for the VA examination(s) to determine the nature and etiology of his claimed bilateral knee disorder, neurological disorder and pain of the muscles and joints. All necessary tests should be conducted. The claims file must be made available to the examiner in conjunction with the examination.

The examiner must identify all appropriate clinical diagnoses. If any bilateral knee pain or other joint or muscle pain or neurological symptoms cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology and explain why it cannot be so attributed.

If a known clinical diagnosis is found to be responsible for the symptomatology associated with the bilateral knee, joint and muscle pain and neurological complaints, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more)  that such disability had its clinical onset during service or otherwise was due to an event or incident of that service. 

The examination report must include complete rationale for all opinions and conclusions reached.  

5. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


